Citation Nr: 0926141	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  07-00 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation higher than 10 percent for 
service-connected asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1976 to September 
1997.

This matter arises before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

In April 2009, the Veteran testified at a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claim.  

The Veteran is currently service connected for asthma with a 
10 percent disability rating.  At his Travel Board hearing, 
the Veteran testified that his symptoms have worsened and his 
medication has changed since his last compensation and 
pension examination.  The Board notes that the Veteran's 
latest compensation and pension examination was conducted in 
September 2005, almost four years ago.  Given the passage of 
time since his most recent examination in relation to the 
Veteran's claim that his symptoms have worsened, the Board 
finds that a new compensation and pension examination would 
assist the Board in clarifying the extent of the Veteran's 
asthma and would be instructive with regard to the 
appropriate disposition of the issue under appellate review.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding 
that VA's statutory duty to assist includes a thorough and 
contemporaneous medical examination).  Thus, this matter must 
be remanded for a compensation and pension examination to 
ascertain the current severity of the Veteran's service-
connected asthma.

Accordingly, the case is REMANDED for the following action:

1.  Please schedule the Veteran an 
appropriate medical examination to 
determine the nature and extent of any 
current manifestations of his service-
connected asthma.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and all 
findings reported in detail.  The claims 
file and a copy of this remand should be 
made available for review in connection 
with the examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.

The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the Veteran's service-
connected asthma and any other nonservice-
connected disorders that may be found.  If 
it is medically impossible to distinguish 
among symptomatology resulting from the 
disorders, the examiner should state this 
in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

2.  Thereafter, the Veteran's claim should 
be readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




